              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CEDRIC TYRONE WALKER,                 :
        Plaintiff                     :
                                      :            No. 1:16-cv-01326
            v.                        :
                                      :            (Judge Rambo)
R. FISHER, et al.,                    :
          Defendants                  :

                             MEMORANDUM

I.    BACKGROUND

      On June 27, 2016, Plaintiff Cedric Tyrone Walker (“Plaintiff”), an inmate

formerly confined at the United States Penitentiary at Lewisburg, Pennsylvania

(“USP-Lewisburg”), initiated the above-captioned action by filing a complaint

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971). (Doc No. 1.) The action named as Defendants three

correctional officers employed at USP-Lewisburg: R. Fisher, J. Romig, and N.

Beaver. (Id.) Walker claims that his rights under the Eighth Amendment were

violated when Defendants chained him to his bunk for several days and failed to

provide him with food and water. (Id.) He further claims that Defendants placed

him in handcuffs which cut off blood circulation and caused “open wounds on [his]

wrist[s]” and threatened to tighten the handcuffs “even more” after he requested

medical assistance. (Id.)
      On July 24, 2017, the Court granted Defendants’ motion for summary

judgment, concluding that Plaintiff failed to exhaust his administrative remedies.

(Doc. Nos. 31, 32.) Plaintiff filed a notice of appeal, which was docketed on

September 1, 2017. (Doc. No. 33.) On April 5, 2018, the United States Court of

Appeals for the Third Circuit vacated this Court’s July 24, 2017 Order, and

remanded the matter for further proceedings. (Doc. No. 36.) In its Opinion, the

Third Circuit noted that there is a genuine issue regarding whether BP-8 forms

were available to Plaintiff. Walker v. R. Fisher, No. 17-2922, at 5 (3d Cir. Apr. 5,

2018). The Third Circuit provided that while the declaration of Officer Diltz stated

that Diltz did not give Plaintiff any “completed” BP-8 forms, the declaration left

open the question of whether Plaintiff requested BP-8 forms from Diltz and was

denied the forms. Id. (emphasis original). The Third Circuit also noted that

Plaintiff may have unsuccessfully requested other officers to provide him with

forms and wanted to see the actual administrative remedy forms, not just the

computer generated abstracts because it is unclear whether Plaintiff complained

about the unavailability of the proper forms in his grievances. Id.

      Accordingly, on April 10, 2018, in accordance with the Third Circuit’s

Remand Order (Doc. No. 36), and pursuant to Paladino v. Newsome, 885 F.3d 203

(3d Cir. Mar. 16, 2018), the Court directed the parties to provide supplemental

responses, including additional evidence, relevant the exhaustion issue. (Doc. No.


                                          2
38.) On April 30, 2018, Defendants provided supplemental materials addressing

the exhaustion issue. (Doc. No. 40.) To date, Plaintiff has not filed any

supplemental materials, despite the Court directing him to do so. (Doc. No. 38.)

Accordingly, this matter is ripe for disposition.

II.   LEGAL STANDARD

      The Defendants have moved for summary judgment pursuant to Rule 56 of

the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 56(a)

requires the court to render summary judgment “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Anderson, 477

U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992).

An issue of material fact is “genuine” if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party. Anderson, 477 U.S. at 257;




                                          3
Brenner v. Local 514, United Brotherhood of Carpenters and Joiners of America,

927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consolidated Rail

Corp., 963 F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862

F.2d 56, 59 (3d Cir. 1988). In order to avoid summary judgment, however, the

nonmoving party may not rest on the unsubstantiated allegations of his or her

pleadings. When the party seeking summary judgment satisfies its burden under

Rule 56 of identifying evidence which demonstrates the absence of a genuine issue

of material fact, the nonmoving party is required by Rule 56 to go beyond his

pleadings with affidavits, depositions, answers to interrogatories or the like in

order to demonstrate specific material facts which give rise to a genuine issue.

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing the motion

“must do more than simply show that there is some metaphysical doubt as to the

material facts.” Matsushita Electric Indus. Co. v. Zenith Radio, 475 U.S. 574, 586

(1986). When Rule 56 shifts the burden of production to the nonmoving party, that

party must produce evidence to show the existence of every element essential to its

case which it bears the burden of proving at trial, for “a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders


                                          4
all other facts immaterial.” Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp.,

967 F.2d 846, 851 (3d Cir. 1992).

III.   DISCUSSION

       In response to the Third Circuit’s Remand Order (Doc. No. 36), and in

accordance with this Court’s Paladino Order (Doc. No. 38), Defendants filed

supplemental materials evidencing Plaintiff’s failure to exhaust his available

administrative remedies. (Doc. No. 40.) As previously set forth in this Court’s

July 24, 2017 Memorandum (Doc. No. 31), failure to exhaust is an affirmative

defense that must be pled by the defendant. Jones v. Bock, 549 U.S. 199, 216

(2007). “In a motion for summary judgment, where the movants have the burden

of proof at trial, ‘they [have] the burden of supporting their motion for summary

judgment with credible evidence . . . that would entitle [them] to a directed verdict

if not controverted at trial.’” Foster v. Morris, 208 F. App’x 174, 179 (3d Cir.

2006) (quoting In re Bressman, 327 F.3d 229, 237 (3d Cir. 2003) (internal

quotations omitted)). If “the motion does not establish the absence of a genuine

factual issue, the district court should deny summary judgment even if no opposing

evidentiary matter is presented.” Id. (quoting Nat’l State Bank v. Fed. Reserve

Bank of N.Y., 979 F.2d 1579, 1582 (3d Cir. 1992) (internal quotations omitted)).

       The Court has previously recognized that the BOP has established a multi-

tier system whereby a federal prisoner may seek formal review of any issue


                                          5
relating to any aspect of his confinement. (Doc. No. 15-1, Knepper Declaration.)

Inmates must first informally present their complaint to staff in an attempt to

resolve the matter. (Id.) If informal resolution is unsuccessful, the inmate then

presents the issue to the Warden of the facility within twenty (20) calendar days of

the events giving rise to the complaint. (Id.) An inmate who is not satisfied with

the Warden’s response may appeal to the Regional Director within twenty (20)

calendar days. (Id.) If the response of the Regional Director is not satisfactory, the

inmate may then appeal to the BOP’s Central Office within thirty (30) calendar

days. (Id.) Furthermore, if an inmate reasonably believes the issues on which he is

filing is sensitive and his safety of well-being would be placed in danger if the

request became known, he may submit his remedy directly to the appropriate

Regional Director. (Id.) If, however, the Regional Director finds the remedy is not

sensitive, it will be rejected with a notice indicating as such and directing the

inmate to file at the institution level. (Id.)

       The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall

be brought with respect to prison conditions . . . by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1197e(a); see Petrucelli v. Hasty, 605 F.

Supp. 2d 410 (E.D. N.Y. 2009) (providing that the PLRA’s exhaustion requirement

applies to Bivens claims). Additionally, courts have imposed a procedural default


                                             6
component on this exhaustion requirement, holding that inmates must fully satisfy

the administrative requirements of the inmate grievance process before proceeding

into federal court. Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004). Courts have

concluded that inmates who fail to fully, or timely, complete the prison grievance

process are barred from subsequently litigating claims in federal court. See e.g.,

Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x

22 (3d Cir. 2008).

      This broad rule favoring full exhaustion allows for a narrowly defined

exception. If the actions of prison officials directly caused the inmate’s procedural

default on a grievance, the inmate will not be held to strict compliance with this

exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, case law recognizes a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v.

Warman, 49 F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to

exhaust will only be excused “under certain limited circumstances,” Harris v.

Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005), and an inmate can defeat a claim

of failure to exhaust only by showing “he was misled or that there was some

extraordinary reason he was prevented from complying with the statutory

mandate.” Warman, 49 F. App’x at 368.




                                          7
         In their initial summary judgment materials, Defendants attached the

declaration of Jennifer Knepper, an attorney advisor at USP-Lewisburg. (Doc. No.

15-1.) In utilizing the SENTRY records, Knepper has identified all grievances

filed by Plaintiff. (Id.) She provides that all of Plaintiff’s grievances were

rejected. (Id.) More specifically, those grievances identified with the subject

matter of this instant lawsuit were rejected by the Regional Office for not being

first filed at the institution level. (Id.) Knepper declares that Plaintiff was directed

to re-file at the institution level, but he failed to do so. (Id.)

         Plaintiff did not dispute the factual underpinnings of the failure-to-exhaust

claim raised by Defendants in his initial response to the summary judgment

motion. (Doc. No. 25.) Rather, Plaintiff contended that Defendants hindered his

ability to file his grievances. (Id.) Specifically, in his brief in opposition, Plaintiff

maintained that Defendants provided him with the wrong forms for filing his

grievances, even though he specifically requested a form grievance for the

institution level. (Id. at 2.) However, to date, Plaintiff has not provided the Court

with any further supplemental arguments or materials on remand of the exhaustion

issue.

         In response to the Third Circuit’s Remand Order (Doc. No. 36), and this

Court’s Paladino Order (Doc. No. 38), Defendants provide the following

supplemental evidence to support their argument that Plaintiff has failed to exhaust


                                             8
his administrative remedies despite the availability of the remedy process to him.

Defendants note that Plaintiff does not dispute the assertion that he failed to

exhaust his available administrative remedies. (Doc. No. 40 at 3.) Rather,

Defendants argue that in Plaintiff’s complaint, Plaintiff indicated that he exhausted

his administrative remedies by filing a BP-10 form at the Region and a BP-11 form

at the Central Office, both of which were rejected. (Doc. No. 1 at 2, Section II.)

Additionally, Plaintiff did not indicate that he was ever denied necessary forms to

exhaust. (Id.)

        Defendants also maintain that the first time Plaintiff ever claimed that he

was denied necessary remedy forms was after Defendants raised the exhaustion

issue in their initial dispositive motion. (Doc. No. 40 at 4.) It was only after

Defendants filed their dispositive motion that Plaintiff changed his averments to

claim that his case manager and counselor denied him BP-8 forms. (Doc. No. 18 ¶

8.) Defendants highlight a third transition in Plaintiff’s argument contained in his

oppositional brief to Defendants’ motion for summary judgment. In his brief,

Plaintiff now claims that he was provided remedy forms but that the forms were

provided “late to hinder his procedural administrative remedies.” (Doc. No. 25 at

1-2.)

        In support of their position that Plaintiff failed to exhaust his administrative

remedies despite the availability of the remedy process to him, Defendants


                                            9
supplemented the record with additional declarations from Correctional Counselors

J. Diltz and R. Marr, and Paralegal Specialist, Keri Sorce. These declarations are

in addition to the previously filed declaration of Counselor Bingaman who stated

that Plaintiff did not request any BP-8 forms from him during the pertinent time at

issue. (Doc. No. 26-1, Bingaman Declaration.) Counselor Diltz’s supplemental

declaration provides that while Plaintiff was assigned to her caseload from July 14,

2015 through May 11, 2016, Plaintiff could have obtained remedy forms from her,

even if he was unable to obtain a remedy form from another member of Plaintiff’s

Unit Team. (Doc. No. 40, Ex. 1, ¶¶ 2, 3.) Diltz further declares that she never

refused to provide remedy forms to Plaintiff. (Id. ¶ 3.) Similarly, Counselor Marr

declares that while Plaintiff was assigned to his caseload from May 11, 2016

through July 7, 2016, Plaintiff could have obtained remedy forms from Marr if

Plaintiff was having difficulty obtaining remedy forms from other members of

Plaintiff’s Unit Team. (Doc. No. 40, Ex. 2, ¶¶ 2, 3.) Marr further denies ever

refusing to provide remedy forms to Plaintiff. (Id. ¶ 3.)

      Counselor Diltz’s supplemental declaration and Paralegal Specialist Sorce’s

declaration also provide that during the timeframe in question, Plaintiff did not

complete or file any BP-8 forms regarding the claims raised in his complaint.

(Doc. No. 40, Ex. 1, ¶ 8, Diltz Supplemental Declaration; Ex. 3 ¶¶ 10-14, Sorce

Declaration.) Diltz reviewed her logbook and Sorce reviewed the Administrative


                                         10
Remedy Generalized Retrieval Report, and both sources confirmed that during the

timeframe in question, Plaintiff did not complete or file any BP-8 forms regarding

the claims raised in his complaint. (Id.)

      The Sorce declaration also provides that while the BOP does not save

rejected forms, it returns the rejected forms to the inmate with directions on how to

cure the defect[s]. (Doc. No. 40, Ex. 3 ¶ 7, 8.) If any of Plaintiff’s forms

contained complaints that he was being denied BP-8 forms, these documents

would have been provided with the subject code “33H” by Sorce, indicating a

concern with access to the remedy program or forms. (Id. ¶¶ 11-14.) However,

while at USP-Lewisburg, Plaintiff did not file any remedies with a “33H” subject

code and “none of Plaintiff’s rejected remedy abstracts indicate that he filed an

administrative remedy alleging he was denied access to administrative remedy

forms.” (Id. ¶ 13; Attach. B, Administrative Remedy Subject Codes; Attach. C,

Administrative Remedy Generalized Retrieval Report dated April 11, 2018;

Attach. D, Administrative Remedy Generalized Retrieval Report dated December

13, 2016.)

      The Court finds that Defendants have satisfied their burden under Rule 56 of

the Federal Rules of Civil Procedure in identifying evidence which demonstrates

the absence of a genuine issue of material fact. Thus, it is now clear that the

supplemented summary judgment record demonstrates that Plaintiff has failed to


                                            11
properly exhaust his available administrative remedies. Defendants have

supported their motion with record evidence, including the declarations and

supplemental declarations of Correctional Counselors Bingaman, J. Diltz, and R.

Marr, and Paralegal Specialist, Keri Sorce. These declarations support

Defendants’ contention that administrative remedy forms were available to

Plaintiff and that Officers Bingaman, Diltz, and Marr all deny that they ever

refused to provide Plaintiff with remedy forms. The undisputed evidence of record

also reflects that Plaintiff did not complain about the unavailability of proper

grievance forms. If he had, then such complaints would have been coded by Ms.

Sorce as a “33H” subject code. The record reveals that no such complaints were

made by Plaintiff while he was incarcerated at USP-Lewisburg.

      While given the opportunity to supplement the record to specifically address

the exhaustion issue, Plaintiff has not produced any further evidence that refutes

Defendants’ evidence. Under Rule 56, Plaintiff was required to go beyond his

pleadings with affidavits or the like in order to establish the existence of a genuine

dispute of material fact. See Celotex Corp. 477 U.S. at 324. Plaintiff has failed to

do so and the supplemented record supports Defendants’ position that Plaintiff has

failed to exhaust his available remedies. Accordingly, summary judgment will be

entered in Defendants’ favor.




                                          12
IV.   CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment will

be granted. An appropriate order follows.


                                s/Sylvia H. Rambo
                                SYLVIA H. RAMBO
                                United States District Judge

Dated: October 2, 2018




                                       13
